Matter of Morales v Velez (2017 NY Slip Op 01278)





Matter of Morales v Velez


2017 NY Slip Op 01278


Decided on February 16, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 16, 2017

Friedman, J.P., Mazzarelli, Andrias, Feinman, Gesmer, JJ.


3119 101312/14

[*1]In re Carolyn Morales, Petitioner,
vRoberto Velez, etc., et al., Respondents.


Bronx Legal Services, Bronx (Maxine A. Ketcher of counsel),
for petitioner.
Eric T. Schneiderman, Attorney General, New York (Bethany A. Davis Noll of counsel), for respondents.

Determination of respondent Office of Children and Family Services, dated July 10, 2014, which, after a fair hearing, found that petitioner maltreated the subject child, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Alexander W. Hunter, Jr., J.], entered July 15, 2015), dismissed, without costs.
The determination that a fair determination of the evidence showed that petitioner maltreated her foster child, is supported by substantial evidence (see e.g. Matter of Valentine v New York State Cent. Register of Child Abusers & Maltreatment, 37 AD3d 249 [1st Dept 2007]), including petitioner's admission that she struck the child, and a report from an examining therapist who found that the child had belt-shaped welts on her body (see e.g. Matter of Castilloux v New York State Off. of Children & Family Servs., 16 AD3d 1061 [4th Dept 2005], lv denied 5 NY3d 702 [2005]; Matter of Vincent KK. v State of N.Y. Off. of Children & Family Servs., 284 AD2d 777 [3d Dept 2001]). The Administrative Law Judge (ALJ) also properly found that the child, a foster child with a diagnosis of post-traumatic stress disorder, had a special vulnerability, and that petitioner was barred from using corporal punishment against her (see 18 NYCRR 441.9[c]). Due to the child's special vulnerability, petitioner's use of a belt to whip the child physically injured her and put her at risk of emotional and physical impairment. Furthermore, petitioner showed no remorse, denying that she used a belt on the child. There exists no basis to disturb the ALJ's conclusion that petitioner likely would exercise the same poor judgment if faced with similar circumstances in the future.
We have considered petitioner's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 16, 2017
CLERK